                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BERNHARD KUHMSTEDT,                              Case No. 19-cv-05858-JSW
                                                       Plaintiff,
                                   8
                                                                                          ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     LIVINGLY MEDIA, INC.,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has learned that Mr. Liebowitz has been disbarred in the Northern District of

                                  14   California. Mr. Liebowitz is HEREBY ORDERED TO SHOW CAUSE, no later than October 25,

                                  15   2019, as to why the Court should not revoke its Order approving his application to proceed pro

                                  16   hac vice in the above-captioned matter.

                                  17          IT IS SO ORDERED.

                                  18   Dated: October 22, 2019

                                  19                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
